DOMENGEAUX, Chief Judge.
For the reasons assigned in the companion case of Funai v. Air Center, Inc., 499 So.2d 669 (La.App. 3rd Cir.1986), the judgment of the district court sustaining the exception of lack of personal jurisdiction is reversed. It is hereby Ordered that the district court stay all proceedings until such time as the actions in Oklahoma reach final judgment, and these suits are remanded to the district court for compliance with this order. Costs, as indicated in the companion opinion, are taxed one-half to the plaintiffs-appellants and one-half to the defendants-appellees.
REVERSED AND REMANDED.